DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 06/15/2022 and 09/19/2022 were filed after the mailing date of the instant application on 12/05/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
Applicant’s amendments to the drawings and claims, filed on 09/07/2022, have been entered.
Applicant’s amendments caused withdrawal of the objection to the drawings. Applicant’s amendment of the claims caused withdrawal of the rejection under 35 U.S.C. 103 of claims 1-14 as being unpatentable over Lee et al. (US 2015/0171340 A1) in view of Cho et al. (US 2015/0207079 A1), and Ma et al. (US Pat. No. 8,946,697 B1).
	Claim 1 has been amended.
	Claims 15 and 16 have been added.
	Claims 1-16 are pending in the application.
	
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0171340 A1), in view of Cho et al. (US 2015/0207079 A1) and Beers et al. (US 2014/0131676 A1).
With respect to claim 1, Lee teaches an optoelectronic device comprising an anode, a cathode, and an organic layer comprising a hole transport layer, a light emitting layer, and an electron transport layer (paragraphs 0031-0036), and the light emitting layer includes a compound according to formula 1B, which is pictured below.

    PNG
    media_image1.png
    387
    637
    media_image1.png
    Greyscale


In this formula, X4 is oxygen (paragraph 0014), X1-X3 are nitrogen atoms (paragraphs 0013-0015), L4 and L21 are a C6 aryl (phenyl) group (paragraph 0019), R4 and R11 are hydrogen atoms (paragraph 0021), A1 is a C6 aryl (benzene) group (paragraph 0012 and Formula 1D), a21 is 0 so that L21 is not present (paragraph 0020).
This forms the compound below.

    PNG
    media_image2.png
    206
    180
    media_image2.png
    Greyscale

This compound reads on the first host compound of Chemical Formula 1 when X1 is oxygen, L2 is a direct bond, Z1-Z3 are nitrogen atoms, R1 is a C6 aryl (phenyl) group, L1 is a C6 arylene (phenylene) group, and A is a carbazolyl moiety.
Lee includes each element claimed, with the only difference between the claimed invention and Lee being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound which is chemically and structurally stable and may have excellent thermal stability which may increase deposition temperature, improving efficiency and lifespan of an organic light-emitting device including the compound 9paragraph 0150), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, Lee does not teach a second host material according to instant Chemical Formula 2. 
Cho teaches a host material composition comprising a host material according to Compound 116 (page 44), which is pictured below.

    PNG
    media_image3.png
    592
    488
    media_image3.png
    Greyscale

This compound reads on instant Chemical Formula 2 when L3 and L4 are a single bond, Y1 and Y2 are a C12 (biphenyl) group, m is 0, and all R groups are hydrogen atoms.
Cho teaches that, in a two-host system, when the first host has an electron-transporting cyclic group, it has a relatively narrow energy band gap, and the compound of Formula 2 does not have an electron transporting group, which results in a relatively wide energy band gap. This relationship allows effective control of electron transport characteristics in the second host, and the emission region may not be biased toward an interface of the emission layer and the hole transport layer. This results in improved emission and lifetime characteristics.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the second host compound of Cho with the electron-transporting group of Lee in order to allow effective control of electron transport characteristics, and improve the emission and lifetime characteristics of a device comprising the composition.
However, while Lee (paragraph and 0159) and Cho (paragraph 0210) both teach the host should be used with a phosphorescent dopant, either Lee nor Cho teach a phosphorescent dopant according to instant Chemical Formula 3.
Beers teaches iridium complexes containing phenylpyridine and pyridyl aza-benzo-fused ligands  which result in green phosphorescent compounds with superior device stability (paragraph 0027).
Beers teaches an example compound, Compound 4 (page 35), which is pictured below.

    PNG
    media_image4.png
    195
    330
    media_image4.png
    Greyscale

This compound meets the limitations of Chemical Formula 3 when Z8 is a nitrogen atom, X2 is an oxygen atom, n is 2, all other X characters are carbon atoms, and all R characters are hydrogen atoms.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the aza-dibenzofuran phosphorescent dopant of Beers in the optoelectronic device of Lee and Cho in order to form a green phosphorescent compound with superior device stability, as taught by Beers.
With respect to claim 2, Lee, Cho, and Beers teach the organic optoelectronic device of claim 1, and the first host compound is represented by Chemical Formula 1-3 for the reasons discussed above.
With respect to claim 3, Lee, Cho, and Beers teach the organic optoelectronic device of claim 1, and the first host material is represented by Chemical Formula 1-3a for the reasons discussed above.
With respect to claim 4, Lee, Cho, and Beers teach the organic optoelectronic device of claim 3, and the first host is represented by Chemical Formula 1-3a-II for the reasons discussed above.
With respect to claim 5, Lee, Cho, and Beers teach the organic optoelectronic device of claim 1, and Z1 to Z3 are nitrogen atoms.
With respect to claim 6, Lee, Cho, and Beers teach the organic optoelectronic device of claim 1, and R1 of chemical Formula 1 is selected from the substituents of Group I (a phenyl group).
With respect to claim 7, Lee, Cho, and Beers teach the organic optoelectronic device of claim 1, and Chemical Formula 2 is one of the structures of group II (C-8), and  *-L3-Y1 and *-L4-Y2 are one of the substituents of group III (B-2), as pictured above.
With respect to claim 8, Lee, Cho, and Beers teach the organic optoelectronic device of claim 7, and Chemical Formula 2 is represented by chemical Formula C-8, and  *-L3-Y1 and *-L4-Y2 are one of the substituents of group III (B-2), as pictured above.
With respect to claim 9, Lee, Cho, and Beers teach the organic optoelectronic device of claim 7, and Chemical Formula 2 is represented by Chemical Formula c-8, and  *-L3-Y1 and *-L4-Y2 are B-2, as pictured above.
With respect to claim 10, Lee, Cho, and Beers teach the organic optoelectronic device of claim 1, and Chemical Formula 3, is represented by Chemical Formula 3-1 for the reasons discussed above.
With respect to claim 11, Lee, Cho, and Beers teach the organic optoelectronic device of claim 1, and the first host material is represented by Chemical Formula 1-3, and the second host material is represented by Chemical Formula 2A, for the reasons discussed above.
With respect to claim 12, Lee, Cho, and Beers teach the organic optoelectronic device of claim 11, and the first host compound is represented by Chemical Formula 1-3a, for the reasons discussed above.
With respect to claim 13, Lee, Cho, and Beers teach the organic optoelectronic device of claim 11, and Chemical Formula 3 is represented by Chemical Formula 3-1, for the reasons discussed above.
With respect to claim 14, Lee, Cho, and Beers teach the organic optoelectronic device of claim 1, and Lee teaches the device is an organic light-emitting device (a display device) (paragraph 0281).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the organic optoelectronic device of Lee, Cho, and Beers as a display device, as Lee teaches that was a known application of these types of devices prior to the effective filing date of the claimed invention.
With respect to claim 15, Lee, Cho, and Beers teach the organic optoelectronic device of claim 1, and Cho teaches that the two-host system may comprise the hosts in a ratio of 3:7 to less than 5:5 (paragraph 0206).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the two hosts in any ratio between 3:7 to less than 5:5 as taught by Cho.
With respect to claim 16, Lee, Cho, and Beers teach the organic optoelectronic device of claim 1 and R14 and R15 are hydrogen atoms, as pictured above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/Sean M DeGuire/Primary Examiner, Art Unit 1786